Citation Nr: 0736707	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  00-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected 
lumbar spine disability.

2.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1986 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased 40 percent 
rating for spondylolisthesis of the lumbar spine with 
intermittent headache, neck pain, and sciatica and found a 
well-grounded claim had not been submitted for entitlement to 
service connection for a right hip disability secondary to a 
service-connected lumbar spine disorder.  The service 
connection claim was subsequently adjudicated on the merits 
in a supplemental statement of the case.  

These matters were previously before the Board in November 
2003 and June 2005 and were remanded on both occasions for 
further development.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that service connection is warranted for 
a right hip disability secondary to his service-connected 
lumbar spine disability.  The record demonstrates that in 
June 2005, the Board remanded this issue on appeal for, among 
other things, a VA opinion that specifically addressed 
whether there is at least a 50 percent probability or greater 
that the veteran's right hip disability is secondary to, or 
aggravated by, his service-connected lumbar spine disability.  
38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  The record reflects that in March 2007 the veteran 
was provided a VA fee-basis examination.  The examiner, 
L.M.C. MBBS, provided a diagnosis regarding the veteran's 
right hip, but did not provide an opinion as to the etiology 
of such disability as requested by the Board in June 2005.  
The Board finds that such information would be useful prior 
to further appellate consideration of the veteran's claim.  

Further, regarding the veteran's service-connected lumbar 
spine disability, the Board notes that the December 1999 
rating decision found that the "evidence shows the veteran's 
complaints of chronic neck pain, headache pain and right leg 
sciatica are neurological findings associated with the 
established service-connected back disability and are not 
separate disabilities or diseases entities."  As such, the 
December 1999 rating decision characterized the veteran's 
service-connected lumbar spine disability as 
"spondylolisthesis of the lumbar spine with intermittent 
headache, neck pain, and sciatica" and noted the disorder 
had been previously rated as "Grade I spondylolisthesis with 
chronic low back pain."  In its June 2005 remand, the Board 
requested the examiner to "address whether the veteran has 
headaches, neck pain, and sciatica related to his service-
connected lumbar spine disability and reconcile any opinion 
provided as to this matter with the opinions of the August 
1999, October 2001, and January 2005 VA examiners."  A 
review of the March 2007 VA fee-basis examination report 
reveals no reference to, nor clinical assessment of, the 
veteran's reported history of headaches, neck pain, or 
sciatica, to include reconciliation with the August 1999, 
October 2001, and January 2005 VA examiner findings/opinions.  
In light of the veteran's complaints and the clinical 
findings of record, the Board finds that further development 
should be conducted prior to appellate review.  See August 
1999 and January 2005 VA examination reports.  

Given the foregoing, the Board finds that compliance with the 
June 2005 remand has not been accomplished.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this 
case is not ready for appellate review and must be remanded 
for further development.

Additionally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to 
all aspects of claims, to include disability ratings and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, the veteran was not 
provided with a VCAA notice letter describing the type of 
evidence necessary to establish a disability rating or 
effective date.  As such, the Board finds that corrective 
notice should be sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for a right hip disability, 
claimed as secondary to a service-
connected lumbar spine disability, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006), 
38 C.F.R. § 3.159 (2007), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  Include an explanation 
of the information and evidence needed to 
establish a disability rating and 
effective date, per Dingess/Hartman.  

2.  The examiner, L.M.C., MBBS, who 
performed the March 2007 VA fee-basis 
examination should be asked to review the 
claims folder and offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that the 
veteran's right hip disability is 
secondary to, or aggravated by, his 
service-connected lumbar spine 
disability.  The physician must provide a 
clear rationale for any opinion 
expressed.

If the examiner who performed the March 
2007 examination is not available, then 
another comparably qualified VA examiner 
may respond to this inquiry.  In any 
event, the claims file must be available 
to, and reviewed by, the examiner in 
conjunction with this request.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  

If additional examination of the veteran 
is required to provide the requested 
opinion, such should be scheduled.

3.  Schedule the veteran for VA 
examination to determine the current 
nature and severity of the veteran's 
service-connected lumbar spine disability 
with headaches, neck pain, and sciatica.  

All necessary tests should be conducted, 
including range of motion in degrees.  
Additionally, the examiner should state 
whether there is additional functional 
limitation due to factors such as pain, 
weakness, fatigability, or 
incoordination.  38 C.F.R. §§ 4.40 and 
4.45 (2007) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner should 
also note if there is any unfavorable 
ankylosis of the entire thoracolumbar 
spine or if the veteran has experienced 
any incapacitating episodes during the 
last 12 months.

The examination report should include all 
complaints and clinical manifestations of 
any headaches, neck pain, and sciatica.  
If there are no clinical manifestations, 
such should be noted.  The examiner 
should reconcile his/her findings with 
those of VA examiners in August 1999, 
October 2001, and January 2005.  

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should clearly 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by complete rationales. 

4.  If any development is incomplete, 
including if the examination report does 
not contain sufficient information to 
respond to the questions posed, take 
corrective action before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



